Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 7/1/2022.
Claims 1-6, 9-16, 19, and 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to claim an abstract idea without significantly more.
Regarding Step 1 of 101 Analysis.
Claims 1-10 are directed to a system for mitigating configuration change risk for a managed service, (i.e. a machine).  Therefore, Claims 1-10 are within at least one of the four statutory categories.
Claims 11-20 are directed to a method for mitigating configuration change risk for a managed service (i.e., a process).  Therefore, Claims 8-14 are within at least one of the four statutory categories.
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
Re. Claim 1, A system for mitigating configuration change risk for a managed service in a customer environment, the system comprising:
receiving a command sent toward the management interface for altering operation of the managed service that was intercepted prior to execution
rating a probability of error if the intercepted command were to be executed in the customer environment;
determining whether the rated probability of error is below, equal to, or above a given error threshold;
when the rated probability of error is determined to be below the given error threshold, forwarding the intercepted command to the management interface to execute the command, thereby altering the operation of the managed service; and when the rated probability of error is determined to be above the given error threshold, (1) requesting an authorization code, and (2) only in response to receiving the authorization code, forwarding the intercepted command to the management interface to execute the command, thereby altering the operation of the managed service.
Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); the examiner notes patent claims are agreements in the form of a contract license with the U.S. Government.   
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II)
The limitations of receiving a command, rating a probability of error, comparing the rated probability to a threshold, forwarding the intercepted command to the management interface, requesting an authorization code, and forwarding the intercepted command to the management interface, as drafted, covers a fundamental economic principles or practices (including hedging, insurance, mitigating risk) mitigating the risk of losing customers and profits due to poor managed services.  For example: “mitigating”, “intercepting”, “rating”, “comparing”, “requesting” and “forwarding” in the context of this application encompasses a fundamental economic principles or practices (including hedging, insurance, mitigating risk), toward managing and improving the customer satisfaction in a customer environment (see specification at “Field” (page 1), “The disclosure pertains generally to service management, and more particularly to  mitigating risks when implementing change within a customer environment.”)
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, i.e., merely taking this abstract idea and providing instructions to perform it on a generic computer.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
Dependent Claims 2-10 are rejected based in the rejection of independent Claim 1.  In addition, the analysis above applies to all statutory categories of invention, therefore method Claim 11 and dependent Claims 12-20 are also rejected under this analysis. The activities of the depending claims fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  
- Claims 2, 3, 5, 12, 13, and 15 recite further elements related to specific types of interfaces and/or data sources for performing steps of the parent claims.  These specific types of interfaces and/or data sources do not significantly affect the processing of the claimed invention.
- Claims 4, 6-8, 14, and 16-18 recite further elements related to the data analysis and processing steps of the parent claims.
- Claims 9, 10, 19, and 20 recite further elements related to making and responding to authorization requests.  These steps would fall under the same abstract ideas and analysis as the steps of the parent claims without adding significantly more to the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner’s Note: As interpreted in view of Applicant’s disclosure, the terms “risk” and “probability” (and any variations of those terms) will be interpreted as having the same meaning and scope.  References to risk in the prior art reference citations will remain the same for clarity, but will also be interpreted as reading on the new claim language. See Applicant’s specification at page 13, “In other words, the risk rating may be viewed roughly as a probability that executing the intercepted command will complete without unacceptable errors. As may be appreciated, each component risk rating in the multiplicative product represents a probability of success had by commands relating to the relevant risk factor. …” (this is the only reference to “probability” identified in the specification).  
Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveri et al. (Pub. No. US 2021/0342207 A1) in view of Stickle et al. (Patent No. US 10,523,716 B1). 
In regards to Claims 1 and 11, Oliveri discloses:
a computer processor in data communication with the service management interface, the computer processor configured for:
programmatically receiving a computerized command, entered by a user for the service management interface in order to direct the service management interface to alter operation of the managed service, that was programmatically intercepted prior to execution by the service management computer; ([0023], “…detect that a user 202 is engaged in an interactive session with a command line interface on a computer system…also detect that the user 202 may be attempting to type in a command using the command line interface associated with the computer system 204 to, for example, install new software, update or configure existing software, troubleshoot and fix an existing issue on the computer/server, and/or give a specific order to an operating system or application.”; [0028]; Fig. 3, “…may perform real-time analysis on the extracted data from each of the modules to determine whether to allow the typed-in command by the user 202 or prevent the typed-in command from being executed upon the user 202 entering the command (for example, upon the user pressing an “ENTER” key)…”, shows the command entered by the user being “intercepted” (i.e. analyzed prior to executions and subsequent to entry by the user), this “interception”, analysis, and response is discussed in further detail throughout the reference)
programmatically rating a probability of error if the intercepted computerized command were to be executed in the customer environment; ([0014], “…determine the probability…that a computer error may occur based on potential execution of a command during a computer session.”; [0028], calculates a risk score related to the execution of a command)
programmatically determining whether the rated probability of error is below, equal to, or above a given error threshold; (Fig. 3; [0028]; [0037]; [0038], the risk score is compared to a threshold to determine whether or not the command should be executed,)
when the rated probability of error is determined to be below the given error threshold, programmatically forwarding the intercepted computerized command to the service management interface to execute the computerized command by the service management computer, thereby altering the operation of the managed service; (Fig. 3; [0028]; [0037]; [0038], the risk score is compared to a threshold to determine whether or not the command should be executed, “…determining that the calculated risk score is below a threshold risk level, and therefore, that the entered command is not a potential risk for causing a computer and/or computer programming error, the computer error prevention program 108A, 108B may execute the command…”, “error prevention program” being compared to “service management interface”) 
when the rated probability of error is determined to be equal to or above the given error threshold, (Fig. 3; [0028]; [0037]; [0038], the risk score is compared to a threshold to determine whether or not the command should be executed, “…determining that the calculated risk score is at or above a threshold risk level, and therefore, that the entered command represents a potential risk based on the risk score, the computer error prevention program 108A, 108B may prevent the entered command from being executed and may take additional preventive computer action.”)
Additionally, Oliveri discloses the sending of a notification when a threshold is exceeded ([0021]).  Oliveri does not explicitly disclose, when the rated probability of error is determined to be equal to or above the given error threshold, (1) requesting an authorization code, and (2) only in response to receiving the authorization code, programmatically forwarding the intercepted computerized command to the service management interface to execute the computerized command by the service management computer, thereby altering the operation of the managed service; 
However, Stickle teaches when the rated probability of error is determined to be equal to or above the given error threshold (Col. 7, Lines 31-34 and Fig. 6; the authorization module 206 may transmit a request to an account security service 210 to determine whether the account specified in the request from the customer is an immutable account., The Examiner considers the immutable account to be low risk, so change approval is bypassed and the request is fulfilled.), (1) requesting an authorization code (Col. 3, Lines 51-58, The credential information may include, among other things, a username, a corresponding password, biometric information, a cryptographic key, a unique identifier, a set of credentials, a hash of the set of credentials, a digital signature generated using a credential, a message authentication code generated based at least in part on a credential, and the like.), and (2) only in response to receiving the authorization code, programmatically forwarding the intercepted computerized command to the service management interface to execute the computerized command by the service management computer, thereby altering the operation of the managed service (Col. 7, Lines 28-30 and Fig. 6, In an embodiment, if the authorization module 206 determines, based at least in part on the obtained policies, that the customer is authorized to make configuration changes to the account).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Oliveri’s system and method of mitigating risk of executing commands with Stickler’s authentication process so that the account configuration change request can be fulfilled, the notification transmitted by the error prevention program of Oliveri may be transmitted to the computing resource service 104 indicating that In response to the request provided by the user client 102 the request can be fulfilled (Stickle, Col. 6, Lines 6-9). 
In regards to Claims 4 and 14, Oliveri discloses:
wherein the computer processor is configured for rating the probability of error by combining risk factors relating to a respective plurality of sources of error (at least [0024]; [0025]; [0027], shows multiple sources of data for determining risk and building a comparison profile, such as history, job characteristics, authority/credentials, behavior, etc., these multiple factors are relevant to determining probability that the entered command will cause errors)
In regards to Claims 5 and 15, Oliveri discloses:
further comprising a knowledge database that is executing outside the customer environment, wherein the computer processor is configured for programmatically obtaining the risk factors from the knowledge database. ([0024], user data and profiles can be saved in a database for future use and modeling)
In regards to Claims 6 and 16, Oliveri discloses:
wherein the computer processor is configured for programmatically rating the probability of error by multiplying risk factors associated with: the customer environment, or the customer, or the intercepted command, or the user who entered the intercepted command, or any managed software or hardware associated with the intercepted command, or the vendor of any such managed software or hardware, or errors logged by the managed service, or any combination of these. ([0035], “…the computer error prevention analysis engine 220 may multiply the values by a weight factor, whereby the weight factor may represent a weight that is given to a specific type of extracted and analyzed data, and whereby the weight factor may be different for the different types of extracted and analyzed data. The computer error prevention analysis engine 220 may multiply the returned values from the different types of extracted and analyzed data by a weight factor and then add the resulting numbers together to obtain a final risk score.”).
In regards to Claims 7, 8,  17, and 18, Oliveri discloses:
wherein the risk factors are provided as default values that are increased or decreased on a per-customer basis. ([0034], “…an overall initial risk score for a given session may be 0 (zero). However, the computer error prevention program 108A, 108B may detect high rate of typing errors and corrected mistakes, and in turn, may increase the risk score to 1 or 2….”)
Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveri in view of Stickle in further view of Balasubramanian et al. (Pub. No. US 2020/0409831 1).
In regards to Claims 2 and 12, Oliveri/Stickle does not explicitly disclose, but  Balasubramanian teaches wherein the management interface comprises a command line interface (CLI) and the command was received from a wrapper, around the CLI with which the computer processor is in data communication ([0202], An interceptor may intercept calls from a monitored application to an API that the application depends on. The intercepted calls may be modified and passed on, in such a manner that they return failed and/or unexpected results to the application. The interceptor may modify a result returned to an API call, such as by causing a portion of calls to timeout or yield errors., The Examiner points out that the modification of the result to cause a portion of the calls to timeout or yield errors is an example of a subroutine that defines the function of a wrapper.).
Oliveri/Stickle discloses means for allowing commands in a command line interface to be intercepted by an error prevention program . Oliveri/Stickle does not explicitly disclose that communication between the CLI and error prevention program is performed using a wrapper and/or proxy. Balasubramanian discloses communication between a monitoring application intercepting data from a monitored application program is performed using a wrapper and/or proxy. It would have been obvious to one of ordinary still in the art to include in the banking system of Oliveri/Stickle the ability to purchasing mutual funds over the internet as taught by Balasubramanian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, even by Applicant’s own admission, functional wrappers and proxies used in this manner are well known (see specification at page 10, “Command line interfaces are well known in the art…”, page 11, “Functional wrappers are well known, and a person of ordinary skill in the art should understand how to implement a wrapper…Proxies are well known, and a person of ordinary skill in the art should understand how to install a proxy…”).
In regards to Claims 3 and 13, Oliveri/Stickle does not explicitly disclose, but  Balasubramanian teaches Balasubramanian teaches wherein the management interface comprises an application programming interface (API) and the command was received from a proxy with which the computer processor is in data communication (¶[0202]; [0203]; FIG. 17, FIG. 17 depicts an example architecture for testing applications based on modifying API calls. The example architecture may include application 1700, interceptor 1705, and APIs D1 1707 and D2 1709., The Examiner notes that the cache, which is a subset of a proxy, in the interceptor in FIG. 17 acts to isolate the parties in the system).
Oliveri/Stickle discloses means for allowing commands in a command line interface to be intercepted by an error prevention program . Oliveri/Stickle does not explicitly disclose that communication between the CLI and error prevention program is performed using a wrapper and/or proxy. Balasubramanian discloses communication between a monitoring application intercepting data from a monitored application program is performed using a wrapper and/or proxy. It would have been obvious to one of ordinary still in the art to include in the banking system of Oliveri/Stickle the ability to purchasing mutual funds over the internet as taught by Balasubramanian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, even by Applicant’s own admission, functional wrappers and proxies used in this manner are well known (see specification at page 10, “Command line interfaces are well known in the art…”, page 11, “Functional wrappers are well known, and a person of ordinary skill in the art should understand how to implement a wrapper…Proxies are well known, and a person of ordinary skill in the art should understand how to install a proxy…”).
Claims 9, 10, 19 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Oliveri in view of Stickle in further view of Yamade (JP-2016212677-A).
In regards to Claims 9 and 19, Oliveri additionally discloses the sending of a notification when a threshold is exceeded ([0021]).  Oliveri/Stickle does not explicitly disclose, but Yamade teaches wherein the computer processor is configured for requesting an authorization code that indicates completion, by the user who entered the intercepted command, of a particular error-mitigating action from a plurality of such actions (Abstract, page 2, lines 23-32, shows entered commands requiring an authorization/approval code entered by the user upon request prior to executing those commands on a target system).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Oliveri/Stickle so as to have included teaches wherein the computer processor is configured for requesting an authorization code that indicates completion, by the user who entered the intercepted command, of a particular error-mitigating action from a plurality of such actions, as taught by Yamade in order to improve security by allowing users to verify the correctness of input commands before executing them (Yamade, Abstract, page 2, lines 23-32).  One of ordinary skill in the art would have recognized the benefit of adding the additional step of verifying correctness of a command and authorization by the user to a system that monitors input commands and provides notifications when a suspected error/problem is detected, such as that in Oliveri/Stickle.
In regards to Claims 10 and 20, Oliveri does not explicitly disclose, but Stickle teaches wherein the plurality of error-mitigating actions includes confirming: that an administrative supervisor or peer of the user has approved execution of the intercepted command, or that the user has read a training document relating to the intercepted command, or that the user  has caused execution of the intercepted command in a testing environment without errors, or that the intercepted command does not include common typographical errors, or that the user  is certain that the intercepted command should be executed, or that a mechanism exists to undo the execution of the intercepted command if necessary, or that execution of the intercepted command will not result in a configuration of the managed service known to have errors, or any combination of these. (Col. 2, Lines 34-55; If the account is not immutable (e.g., the configuration of the account may be modified without administrator approval), the account security service 322 may transmit a notification to the authorization module 312 to indicate that the request may be fulfilled. This may cause the authorization module to transmit instructions to the service backend 314 to perform the operations necessary to modify the configuration of the account as requested. Further, the authorization module 312 may cause the service frontend 310 to notify the principal 302 to indicate that the request has been fulfilled.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Oliveri’s system and method of mitigating risk of executing commands with Stickler’s authentication process so that the account configuration change request can be fulfilled, the notification transmitted by the error prevention program of Oliveri may be transmitted to the computing resource service 104 indicating that In response to the request provided by the user client 102 the request can be fulfilled (Stickle, Col. 6, Lines 6-9). 

Response to Arguments
Applicant’s arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant argues that the recited claim elements improve the operation of the computer to reduce errors.  However, it is unclear how/why the claimed invention improves the operations of the computer that is performing the claimed process.  Even if the system is intended to reduce errors, this result is not obtained in the system claims.  The claims are drawn to the monitoring system/application that intercepts, analyses, and detects potential errors if the command were executed on another system.  This does not show an improvement to the computer recited in Applicant’s claims.  Any actual error prevention would be related to the systems/applications outside of the claimed invention (that is the ones being monitored).  Additionally, although not applicable at this time, Examiner believes that it may be difficult to determine if merely preventing a decline in operation (such as an error or damage done by an action) is equivalent to improving the system in regards to 101 consideration.
The addition of terms such as “computerized” and “programmatically” does not strictly limit the claimed invention to a specialized computer environment.  These terms further indicate use of any recited generic computer for performing the underlying elements and processes, however, the underlying elements and processes are performed in the same manner. The recited technology is merely generically recited computer components used a stools to implement the process. The computer used in the claims is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of transmitting and processing data).  These additional feature are not enough to render the claims to be significantly more than the identified abstract ideas.
II. Rejection of Claims under 35 U.S.C. §103:
Applicant’s remarks are moot in view of the newly applied prior art rejections, citations, and/or explanations, provided above.
III. Additional Prior Art not Relied Upon:
Schibler et al. (Pub. No. US 2019/0312800 A1).  Discloses material related to application monitoring, CLIs, and proxies/wrappers (see at least [0163]; 0381]; [0544]).
Edwards et al. (Pub. No. US 2004/0024787 A1).  Discloses material related to CLIs and proxies/wrappers (see at least [0064]; [0070]; [0072]; Claims 4, 5, 16, 17, and 30).
Koval et al. (Pub. No. US 2020/0012488 A1).  Discloses material related to application monitoring, CLIs, and proxies/wrappers (see at least [0167]; [0395]; [0426]; [0434]).
Cheng et al. (US 10839328), Stickle et al. (US 10523716), Galtsev et al. (US 20170093863), Wilson et al. (WO 2020/106740 A1), and Tsu-Hsin et al. (WO 2017105383); as applied to claims in previous office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        October 7, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629